ACCEPTED
                                                                                       01-13-00909-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   2/2/2015 2:16:00 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                CLERK

                              NO. 01-13-00909-CR

 MICHAEL ODURO KWARTENG                 §      IN THE COURT OFFILED
                                                                APPEALS
                                                                    IN
                                                           1st COURT OF APPEALS
                                        §                      HOUSTON, TEXAS
 V.                                     §         FOR THE FIRST
                                                           2/2/2015DISTRICT
                                                                   2:16:00 PM
                                        §                  CHRISTOPHER A. PRINE
 THE STATE OF TEXAS                     §                          Clerk
                                                   OF TEXAS AT HOUSTON


                 MOTION TO WITHDRAW PURSUANT TO
                 ANDERS V. CALIFORNIA, 386 U.S. 738 (1967)


TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW EMILY DETOTO, counsel for appellant MICHAEL

ODURO KWARTENG, and hereby moves to withdraw from representation of

appellant pursuant to Anders v. California, 386 U.S. 738 (1967). In support of this

motion, counsel shows as follows:


      Counsel has thoroughly reviewed the record on appeal and is thoroughly

familiar with the case.


      Counsel has, in the exercise of her professional judgment, determined that

the instant case presents no non-frivolous issues for appeal. Thus, in accordance

with Anders v. California, 386 U.S. 738 (1967), counsel now requests permission

to withdraw. Anders, 386 U.S. at 744.




                                        1
      In accordance with Anders, counsel has, contemporaneously with this

motion, filed a brief outlining all issues which might arguably support an appeal

and explaining why those issues are meritless. Id.


      Counsel has furnished the appellant with a copy of the brief and a copy of

this motion, thereby apprising appellant of counsel’s actions.


      Having determined that the instant appeal is wholly frivolous and having

complied with the briefing and notice requirements of Anders, counsel now

requests that she be allowed to withdraw.


      WHEREFORE PREMISES CONSIDERED, the Counsel for Appellant

respectfully prays that the Court grant her request and allow counsel to withdraw

from this case.

                                       Respectfully submitted,

                                       _/s/ Emily Detoto_________
                                       EMILY DETOTO
                                       State Bar No. 00797876

                                       917 Franklin, 4TH Floor
                                       Houston, Texas 77002
                                       (713) 227-2244
                                       (713) 222-5840 (fax)
                                       emilydetoto@mac.com


                                       ATTORNEY FOR APPELLANT



                                         2
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Motion to Withdraw
Pursuant to Anders v. California, 386 U.S. 738 (1967) was electronically delivered
to Mr. Alan Curry, Appellate Division Chief, Harris County District Attorney’s
Office, on this 2nd day of February 2015.


                                            __/s/ Emily Detoto_________
                                            EMILY DETOTO




                                        3